Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1’s “DiDOPO” is not given a definition. At best, the term is preferably that formula (IV) of the specification. Does the term prohibit a 3rd DOPO group? Does the term require the specific linking group of formula (IV)? Further confusingly, the accepted meaning of “DOPO” does not permit R3 , R4 , R5 , and R6 to be anything other than hydrogen (see Angell 2012/0053265).
	The dependent claims employ “such as”, “for example”, “preferably”. These terms are never proper claim language. Are these limitations or not?
 	Claim 7 and 8 lack antecedent basis for “the rubber-free”.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3,6,7,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Angell 2012/0053265 in combination with Eckel 6444735.
	Angell claims (#19) a blend of polymer with a DiDOPO compound and melamine polyphosphate. The polymer (ie claim 11) can be a polycarbonate, polystyrenes etc or mixtures thereof. The “polystyrenes” are intended to include grafts such as ABS (paragraph 24). Relative amounts of these polymers are not taught, although the amount of phosphorous in the blend should be 0.1-10% (Angell’s claim 17). Angell exemplifies (#15) the combination of 6.3% DiDOPO with 6.3% melamine polyphosphate.
	Eckel (table 1) exemplifies a flame retarded composition of 79 parts polycarbonates, 5 parts ABS, 5 parts SAN, 3 parts antidrip agent, 0.5 parts mold release agent and 5.5 parts organophosphorous flame retardant.
	It would have been obvious to employ a combination of polycarbonate with ABS in a 79/5 ratio as Angell’s polymer as this ratio makes a good molding resin.
 	Alternatively, it would have been obvious to utilize Angell’s DiDOPO/melamine polyphosphate combination as Eckel’s flame retardant because Angell (paragraph 3,4) teaches his phosphorous flame retardant is superior to more conventional organophosphorous flame retardants.

	In regard to applicant’s dependent claims:
	Eckel’s ABS is a graft of 45 parts of 72/28 styrene + acrylonitrile upon 55 parts polybutadiene (col 12 line 15-19). 
	Eckel’s SAN is 72% styrene (col 12 line 11).
	The composition can be injection molded into computer housings etc (col 11 line 43).


Claims 1-3,6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Angell 2012/0053265 in combination with Eckel 5994463.
	Angell claims (#19) a blend of polymer with a DiDOPO compound and melamine polyphosphate. The polymer (ie claim 11) can be a polycarbonate, polystyrenes etc or mixtures thereof. The “polystyrenes” are intended to include grafts such as ABS (paragraph 24). Relative amounts of these polymers are not taught, although the amount of phosphorous in the blend should be 0.1-10% (Angell’s claim 17). Angell exemplifies (#15) the combination of 6.3% DiDOPO with 6.3% melamine polyphosphate.
	Eckel (#6) exemplifies a flame retarded composition of 70 parts polycarbonate, 7.5 parts ABS, 7 parts SAN, 4 parts antidrip agent, 1 part mold release agent and 12 parts organophosphorous flame retardant.
	It would have been obvious to employ a combination of polycarbonate with ABS in a 70/7.5 ratio as Angell’s polymer as this ratio makes a good molding resin.
 	Alternatively, it would have been obvious to utilize Angell’s DiDOPO/melamine polyphosphate combination as Eckel’s flame retardant because Angell (paragraph 3,4) teaches his phosphorous flame retardant is superior to more conventional organophosphorous flame retardants.

	In regard to applicant’s dependent claims:
	Eckel’s ABS is a graft of 40 parts of 73/27 styrene + acrylonitrile upon 60 parts polybutadiene (col 8 line 24-27). 
	Eckel’s SAN is 72% styrene (col 8 line 16).
	The composition can be injection molded (col 7 line 61) and can be used as a housing for data systems parts (col 8 line 2).


The Melapur 200 technical information data sheet is provided to show the structure of the ammonium polyphosphate used by Angell.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/13/22